      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.1 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
 6
     Phone: (323) 306-4234
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   mgeorge@toddflaw.com
     abacon@toddflaw.com
 9
     twheeler@toddflaw.com
10   Attorneys for Plaintiff
11
                        UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
     MARIANO BENITEZ, individually ) Case No. '21CV960 AJB BLM
14   and on behalf of all others similarly )
15   situated,                             ) CLASS ACTION
                                           )
16
     Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
17                                         ) OF:
18          vs.                            )
                                           ) 1. NEGLIGENT VIOLATIONS OF
19                                              THE TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
20   SBF FINANCE AND                       )    §227 ET SEQ.]
     TECHNOLOGY, LLC.; DOES 1              ) 2. WILLFUL VIOLATIONS OF THE
21                                              TELEPHONE CONSUMER
     through 10, inclusive,                )    PROTECTION ACT [47 U.S.C.
22                                         )    §227 ET SEQ.]
23
     Defendant(s).                         )
                                           ) DEMAND FOR JURY TRIAL
24
           Plaintiff, MARIANO BENITEZ (“Plaintiff”), on behalf of himself and all
25
     others similarly situated, alleges the following upon information and belief based
26
     upon personal knowledge:
27
                                NATURE OF THE CASE
28
           1.    Plaintiff brings this action for himself and others similarly situated


                                 CLASS ACTION COMPLAINT
                                            -1-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.2 Page 2 of 9




 1   seeking damages and any other available legal or equitable remedies resulting from
 2   the illegal actions of SBF FINANCE AND TECHNOLOGY, LLC. (“Defendant”),
 3   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 4   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 5   U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 6                              JURISDICTION & VENUE
 7           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   Delaware corporation. Plaintiff also seeks up to $1,500.00 in damages for each call
11   in violation of the TCPA, which, when aggregated among a proposed class in the
12   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
13   Therefore, both diversity jurisdiction and the damages threshold under the Class
14   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15           3.   Venue is proper in the United States District Court for the Southern
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17   business within the state of California and Plaintiff resides within this District.
18                                        PARTIES
19           4.   Plaintiff, MARIANO BENITEZ (“Plaintiff”), is a natural person
20   residing in Chula Vista, California and is a “person” as defined by 47 U.S.C. § 153
21   (39).
22           5.   Defendant,     SBF     FINANCE        AND      TECHNOLOGY,           LLC

23   (“Defendant” or “DEFENDANT”), is a loan agency, and is a “person” as defined

24
     by 47 U.S.C. § 153 (39).

25
             6.   The above named Defendant, and its subsidiaries and agents, are

26
     collectively referred to as “Defendants.” The true names and capacities of the

27
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

28
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious



                                   CLASS ACTION COMPLAINT
                                              -2-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.3 Page 3 of 9




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5           7.    Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions complained
10   of herein was made known to, and ratified by, each of the other Defendants.
11                              FACTUAL ALLEGATIONS
12           8.    Beginning in or around October of 2019, Defendant contacted
13   Plaintiff on his cellular telephone ending in -7919, in an effort to sell or solicit its
14   services.
15           9.    Defendant called Plaintiff on his cellular telephone from phone
16   numbers confirmed to belong to Defendant, including without limitation (833) 202-
17   5522.
18           10.   Defendant used an “automatic telephone dialing system”, as defined
19   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
20   business services.
21           11.   Defendant’s calls constituted calls that were not for emergency
22   purposes as defined by 47 U.S.C. § 227(b)(1)(A).

23           12.   Defendant’s calls were placed to telephone number assigned to a

24
     cellular telephone service for which Plaintiff incurs a charge for incoming calls

25
     pursuant to 47 U.S.C. § 227(b)(1).

26
             13.   Plaintiff is not a customer of Defendant’s services and has never

27
     provided any personal information, including her cellular telephone number, to

28
     Defendant for any purpose whatsoever.



                                   CLASS ACTION COMPLAINT
                                              -3-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.4 Page 4 of 9




 1         14.     Defendant never received Plaintiff’s “prior express consent” to
 2   receive calls using an automatic telephone dialing system or an artificial or
 3   prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4         15.     Plaintiff alleges upon information and belief, including without
 5   limitation her experiences as recounted herein, especially her experience of being
 6   called despite Defendant’s lack of express consent to call him, that Defendant lacks
 7   reasonable policies and procedures to avoid the violations of the Telephone
 8   Consumer Protection act herein described.
 9                               CLASS ALLEGATIONS
10         16.     Plaintiff brings this action individually and on behalf of all others
11   similarly situated, as a member the proposed class (hereafter, “The Class”) defined
12   as follows:
13
                   All persons within the United States who received any
14                 solicitation/telemarketing   telephone   calls    from
15                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
16                 system or an artificial or prerecorded voice and such
17                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
18
                   Complaint
19
20         17.     Plaintiff represents, and is a member of, The Class, consisting of all
21   persons within the United States who received any solicitation telephone calls from
22   Defendant to said person’s cellular telephone made through the use of any
23   automatic telephone dialing system or an artificial or prerecorded voice and such
24   person had not previously not provided their cellular telephone number to
25   Defendant within the four years prior to the filing of this Complaint.
26         18.     Defendant, its employees and agents are excluded from The Class.
27   Plaintiff does not know the number of members in The Class, but believes the Class
28   members number in the thousands, if not more. Thus, this matter should be


                                  CLASS ACTION COMPLAINT
                                             -4-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.5 Page 5 of 9




 1   certified as a Class Action to assist in the expeditious litigation of the matter.
 2         19.    The Class is so numerous that the individual joinder of all of its
 3   members is impractical. While the exact number and identities of The Class
 4   members are unknown to Plaintiff at this time and can only be ascertained through
 5   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 6   The Class includes thousands of members.            Plaintiff alleges that The Class
 7   members may be ascertained by the records maintained by Defendant.
 8         20.    Plaintiff and members of The Class were harmed by the acts of
 9   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
10   and The Class members via their cellular telephones thereby causing Plaintiff and
11   The Class members to incur certain charges or reduced telephone time for which
12   Plaintiff and The Class members had previously paid by having to retrieve or
13   administer messages left by Defendant during those illegal calls, and invading the
14   privacy of said Plaintiff and The Class members.
15         21.    Common questions of fact and law exist as to all members of The
16   Class which predominate over any questions affecting only individual members of
17   The Class. These common legal and factual questions, which do not vary between
18   Class members, and which may be determined without reference to the individual
19   circumstances of any Class members, include, but are not limited to, the following:
20                a.     Whether, within the four years prior to the filing of this
21                       Complaint, Defendant made any telemarketing/solicitation call
22                       (other than a call made for emergency purposes or made with

23                       the prior express consent of the called party) to a Class member

24
                         using any automatic telephone dialing system or any artificial

25
                         or prerecorded voice to any telephone number assigned to a

26
                         cellular telephone service;

27
                  b.     Whether Plaintiff and the Class members were damaged

28
                         thereby, and the extent of damages for such violation; and



                                   CLASS ACTION COMPLAINT
                                              -5-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.6 Page 6 of 9




 1                c.     Whether Defendant should be enjoined from engaging in such
 2                       conduct in the future.
 3         22.    As a person that received numerous telemarketing/solicitation calls
 4   from Defendant using an automatic telephone dialing system or an artificial or
 5   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 6   claims that are typical of The Class.
 7         23.    Plaintiff will fairly and adequately protect the interests of the members
 8   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 9   class actions.
10         24.    A class action is superior to other available methods of fair and
11   efficient adjudication of this controversy, since individual litigation of the claims
12   of all Class members is impracticable. Even if every Class member could afford
13   individual litigation, the court system could not. It would be unduly burdensome
14   to the courts in which individual litigation of numerous issues would proceed.
15   Individualized litigation would also present the potential for varying, inconsistent,
16   or contradictory judgments and would magnify the delay and expense to all parties
17   and to the court system resulting from multiple trials of the same complex factual
18   issues. By contrast, the conduct of this action as a class action presents fewer
19   management difficulties, conserves the resources of the parties and of the court
20   system, and protects the rights of each Class member.
21         25.    The prosecution of separate actions by individual Class members
22   would create a risk of adjudications with respect to them that would, as a practical

23   matter, be dispositive of the interests of the other Class members not parties to such

24
     adjudications or that would substantially impair or impede the ability of such non-

25
     party Class members to protect their interests.

26
           26.    Defendant has acted or refused to act in respects generally applicable

27
     to The Class, thereby making appropriate final and injunctive relief with regard to

28
     the members of the Class as a whole.



                                   CLASS ACTION COMPLAINT
                                              -6-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.7 Page 7 of 9




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                 47 U.S.C. §227 et seq.
 4          27.   Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-26.
 6          28.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          29.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12          30.   Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14                           SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                                 47 U.S.C. §227 et seq.
17          31.   Plaintiff repeats and incorporates by reference into this cause of
18   action the allegations set forth above at Paragraphs 1-26.
19          32.   The foregoing acts and omissions of Defendant constitute numerous
20   and multiple knowing and/or willful violations of the TCPA, including but not
21   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
22   seq.

23          33.   As a result of Defendant’s knowing and/or willful violations of 47

24
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

25
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

26
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

27
            34.   Plaintiff and the Class members are also entitled to and seek

28
     injunctive relief prohibiting such conduct in the future.



                                  CLASS ACTION COMPLAINT
                                             -7-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.8 Page 8 of 9




 1                              PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                           FIRST CAUSE OF ACTION
 4         Negligent Violations of the Telephone Consumer Protection Act
 5                               47 U.S.C. §227 et seq.
 6              As a result of Defendant’s negligent violations of 47 U.S.C.
 7               §227(b)(1), Plaintiff and the Class members are entitled to and
 8               request $500 in statutory damages, for each and every violation,
 9               pursuant to 47 U.S.C. 227(b)(3)(B); and
10              Any and all other relief that the Court deems just and proper.
11                         SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                               47 U.S.C. §227 et seq.
14              As a result of Defendant’s willful and/or knowing violations of 47
15               U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
16               and request treble damages, as provided by statute, up to $1,500, for
17               each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
18               U.S.C. §227(b)(3)(C); and
19              Any and all other relief that the Court deems just and proper.
20
21
22
23
24
25
26
27
     ///

28
     ///



                                CLASS ACTION COMPLAINT
                                           -8-
      Case 3:21-cv-00960-AJB-BLM Document 1 Filed 05/19/21 PageID.9 Page 9 of 9




 1                                    JURY DEMAND
 2         35.    Pursuant to his rights under the Seventh Amendment to the United
 3   States Constitution, Plaintiff demands a jury on all issues so triable.
 4
 5         Respectfully Submitted this 19th day of May, 2021.
 6                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                     By: /s Todd M. Friedman
                                         Todd M. Friedman
 8                                       Law Offices of Todd M. Friedman
 9                                       Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
